ACCEPTED
                                                                                     03-15-00521-CV
                                                                                             7552384
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                              10/27/2015 10:16:37 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                             No. 03-15-00521-CV
                         _____________________________
                                                                     FILED IN
                      In the Court of Appeals                 3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS

                   for the Third Judicial District           10/27/2015 10:16:37 AM
                                                                JEFFREY D. KYLE
                           Austin, Texas                              Clerk

                        ______________________________

                                Roger Fay,
                             Appellant-Plaintiff,

                                       v.

   Texas A&M University, Geochemical and Environmental
  Research Group; The College of Geosciences and Maritime
 Studies; Dr. Ray Bowe; Dr. Robert Due; Dr. Norman Guinasso;
            Dr. Roger Sassen; and Dr. David Schink
                      Appellees-Defendants.
                 ______________________________

            On Appeal from the 200TH Judicial District Court
                        of Travis County, Texas
              Honorable Amy Clark Meachum, Presiding


         DEFENDANTS’ NOTICE OF APPEARANCE AND
             DESIGNATION OF LEAD COUNSEL


      Pursuant to Texas Rule of Appellate Procedure 6.1(c), Defendants

file this Notice of Appearance and Designation of Lead Counsel. In

support thereof, Defendants respectfully show the Court the following:




Defendants’ Notice of Appearance and Designation of Lead Counsel          Page 1
                                       I.

      LAURA A. BARBOUR, Assistant Attorney General, has been

assigned to represent Defendants as lead counsel for this matter. Ms.

Barbour is a member in good standing of the State Bar of Texas.

                                       II.

      WILLIAM T. DEANE, Assistant Attorney General, will continue to

represent Defendants and will appear as co-counsel along with Ms.

Barbour.

      WHEREFORE,            PREMISES         CONSIDERED,           Defendants

respectfully request that this Court permit Laura A. Barbour to appear

as lead counsel for Defendant in the above-styled and numbered cause of

action and that she be served with all future correspondence and

pleadings.



                                Respectfully submitted.

                                KEN PAXTON
                                Attorney General of Texas

                                CHARLES E. ROY
                                First Assistant Attorney General




Defendants’ Notice of Appearance and Designation of Lead Counsel       Page 2
                                JAMES E. DAVIS
                                Deputy Attorney General for Civil
                                Litigation

                                ANGELA V. COLMENERO
                                Chief, General Litigation Division


                                /s/ Laura A. Barbour
                                LAURA A. BARBOUR
                                Attorney-in-Charge
                                Texas Bar No. 24069336
                                Assistant Attorney General
                                Office of the Attorney General
                                General Litigation Division
                                P.O. Box 12548, Capitol Station
                                Austin, Texas 78711-2548
                                (512) 463-0447
                                FAX: (512) 320-0667
                                laura.barbour@texasattorneygeneral.gov

                                /s/ William T. Deane
                                WILLIAM T. DEANE
                                Texas Bar No. 05692500
                                Assistant Attorney General
                                Office of the Attorney General
                                General Litigation Division
                                P.O. Box 12548, Capitol Station
                                Austin, Texas 78711-2548
                                (512) 936-1534
                                FAX: (512) 320-0667
                                bill.deane@texasattorneygeneral.gov

                                ATTORNEYS FOR DEFENDANT




Defendants’ Notice of Appearance and Designation of Lead Counsel      Page 3
                      CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing document has

been served electronically through the electronic filing manager in

accordance with Tex. R. App. P. 9.5(b)(1) on the 27th day of October, 2015,

to:

Mr. C. Bryan Cantrell
Cantrell, Ray & Barcus, L.L.P.
P. O. Box 1019
Huntsville, Texas 77342

Counsel for Appellant-Plaintiff Roger Fay


                                     /s/ Laura A. Barbour
                                     LAURA A. BARBOUR
                                     Assistant Attorney General




Defendants’ Notice of Appearance and Designation of Lead Counsel     Page 4